Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2020/0169340).
	Regarding claims 12, 15, Hwang teaches a method, executed in a network node serving a UE, the UE camping on a cell of the network node and performing partial intra-cell beam measurements for energy efficient beam selection and re-selection for camping on the cell and for accessing the cell (figs. 1-3), the method comprising: configuring the UE with a channel quality threshold and instructions governing
whether to perform additional or full intra-cell measurements including measurements
on Synchronization Signal Block beams prior to accessing the cell, the instructions
comprising: accessing the cell using a beam selected for camping when a measured
downlink channel quality of the beam selected for camping is equal to or above
the channel quality threshold (i.e., in NR, information necessary for a UE to perform initial access, that is, an SS (including a PSS and an SSS) and a physical broadcast channel (PBCH) including an MIB, are defined as an SS block. Further, a plurality of SS 
	Regarding claims 13, 16, Hwang teaches the network node transmits the channel quality threshold and the instructions to the UE as system information using dedicated signaling (i.e., The UE and a network node (MME and SGSN) exchange SM messages in order to perform the SM operation/procedure [0073]-0074]).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (Beamforming impact on Random Access) in view of Hwang et al. (US 2020/0169340).
	Regarding claims 1, 10, Ericsson teaches a method, executed in a User Equipment, UE, for energy efficient beam selection and re-selection for camping on a cell and for accessing the cell, comprising: performing partial cell measurements; selecting a beam for camping on the cell based on the partial cell measurements (i.e., As agreed in RAN2, an RRC_INACTIVE UE should perform cell reselection and according to current RAN1 agreements the reselection decision should be based at least on measurements on the NR-PSS/NR-SSS. In the multi-beam case, the NR-PSS/NR-SSS will be beamformed and there is an ongoing discussion about how the UE should perform measurements in RRC_INACTIVE or RRC_IDLE state to decide which cell to camp on (e.g., average of N strongest SS Blocks, only the strongest SS Block, etc.) paragraph 2.2); detecting a need to access the cell (i.e., once the UE is camping 

	However, the preceding limitation is known in the art of communications. Hwang teaches a UE may receive measurement configuration information from a serving cell. The measurement configuration information may include information on a first measurement gap, e.g., an intra beam measurement gap. In addition, the measurement configuration information may include information on a second measurement gap, e.g., an intra RSRP measurement gap. In addition, the UE may perform measurement based on the SS burst received from the one or more neighbor cells during a first measurement gap, e.g., an intra beam measurement gap) indicated by the information ([0150]-[0152]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented, the technique of Hwang within the system of Ericsson in order to provide a method for defining and reporting the capability of a UE according to the type of a receiving antenna in a next-generation mobile communication system.
	Regarding claims 2, 11, Ericsson in view of Hwang teaches all the limitation s above. Ericsson further teaches prior to all steps, performing initial beam measurements, and selecting a serving cell (i.e., the reselection decision should be based at least on measurements on the NR-PSS/NR-SSS. In the multi-beam case, the NR-PSS/NR-SSS will be beamformed and there is an ongoing discussion about how the UE should perform measurements in RRC_INACTIVE or RRC_IDLE state to decide which cell to camp on (para. [2.2])).

	Regarding claims 5, 20, Ericsson in view of Hwang teaches all the limitations above. Hwang further teaches periodically performing full intra-cell beam measurements; or performing full intra-cell beam measurement upon detecting a change in the radio environment (i.e., beam sweeping is performed for an SS. Referring to FIG. 5, an SS bust is transmitted according to predetermined periodicity. Here, a base station may transmit each SS block in the SS bust by performing beam sweeping according to time. Therefore, a UE receives the SS block by performing beam sweeping and performs cell detection and measurement [0114]-[0120]) in order to provide a method for defining and reporting the capability of a UE according to the type of a receiving antenna in a next-generation mobile communication system.
	Regarding claim 6, Ericsson in view of Hwang teaches all the limitations above. Ericsson further teaches detecting the need to access the cell is triggered by: an application needing to access the cell, Uplink (UL) data arriving in the UL buffer; detecting a broadcast identifier indicating that the UE needs to inform the network of its
location; or receiving a paging message (i.e., once the UE is camping on a given cell and triggers an uplink transmission, the UE should trigger a RACH procedure (para. [2.2]).

	Regarding claim 8, Ericsson in view of Hwang teaches all the limitations above. Ericsson further teaches wherein determining not to perform or to perform
additional intra-cell beam measurements for assessment of potential beam re-selection is based on comparing a downlink channel quality measured by the UE on the beam selected for camping with a downlink channel quality threshold received from a network nod ([2.2]).
	Regarding claim 9, Ericsson in view of Hwang teaches all the limitations above. Hwang further teaches performing full intra-cell measurements and wherein the
measurements are performed on all Synchronization Signal Block beams (i.e., beam sweeping is performed for an SS. Referring to FIG. 5, an SS bust is transmitted according to predetermined periodicity. Here, a base station may transmit each SS block in the SS bust by performing beam sweeping according to time. Therefore, a UE receives the SS block by performing beam sweeping and performs cell detection and measurement [0135]-[0139])) in order to provide a method for defining and reporting the capability of a UE according to the type of a receiving antenna in a next-generation mobile communication system.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (Beamforming impact on Random Access) in view of Hwang et al. (US 2020/0169340) further in view of Harada et al. (US 2020/0053738).
	Regarding claims 4 and 19, Ericsson in view of Hwang teaches all the limitations above except obtaining a configuration for making a gradual evaluation of a group of beams; gradually evaluating the beams of the group by evaluating a criterion after each measured beam; and aborting the evaluation when the criteria is met for a beam. 
	However, the preceding limitations are known in the art of communications. Harada teaches the common resource configuration information may be common in beam/TRP-group units. A beam/TRP group may be a group comprised of part of the beams and/or TRP in a cell, or may be a group of multiple beams and/or TRPs across cells [0060]); obtaining a measurement for at least one beam (“For example, CSI-RS-IDs may be associated with the directions of beams or the areas covered by beams. The UE measures beam-formed idle RS and reports its measurement result. Based on this measurement result, the radio base station identifies the position of the UE or a beam suitable for the UE, determines a set of CSI-RS-IDs to be measured, which is suitable for the UE, and configures and/or updates the set of CSI-RS-IDs in the UE via UE-specific RRC signaling [0093]; [0200]; [0209]); gradually evaluating beams of the group of beams (“The UE measures beam-formed idle RS and reports its measurement result. Based on this measurement result, the radio base station identifies the position of the UE or a beam suitable for the UE, determines a set of CSI-RS-IDs to be easured, which is suitable for the UE, and configures and/or updates the set of CSI-RS-IDs in the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.